Exhibit 10.4

INDEMNITY & SUPPORT AGREEMENT

THIS INDEMNITY & SUPPORT AGREEMENT (this “Agreement”) is made as of May 31,
2012, among Penson Worldwide, Inc., a Delaware corporation, Nexa Technologies,
Inc., a Delaware corporation, and SAI Holdings, Inc., a Texas corporation (each
individually referred to herein as an “Indemnitor” and collectively as the
“Indemnitors”) and Apex Clearing Holdings, LLC, a Delaware limited liability
company (“Newco” or the “Indemnitee”). Capitalized terms used herein but not
otherwise defined, shall have the meanings ascribed to such terms in the
Assignment and Assumption Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Penson Financial Services, Inc., a North Carolina corporation (“PFSI”)
and Newco are, concurrently with the execution of this Agreement, entering into
an Assignment and Assumption Agreement dated as of the date hereof (the
“Assignment and Assumption Agreement”), pursuant to which Ridge Clearing &
Outsourcing Solutions, Inc., a New York corporation (“Ridge”) will acquire the
Acquired Assets and assume the Assumed Liabilities from PFSI, on the terms, and
subject to the conditions, set forth in the Assignment and Assumption Agreement;

WHEREAS, as a condition to the Indemnitee’s willingness to enter into the
Assignment and Assumption Agreement and consummate the transactions contemplated
by the Transaction Documents, the Indemnitee has requested that the Indemnitors
enter into this Agreement;

WHEREAS, the Indemnitors will receive substantial benefits as a result of the
consummation of the transactions contemplated by the Transaction Documents;

NOW, THEREFORE, to induce the Indemnitee to enter into, and in consideration of
their entering into, the Assignment and Assumption Agreement, and the other
Transaction Documents to which the Indemnitee is party and, for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of the Indemnitors. Each of the
Indemnitors hereby represents and warrants, severally and not jointly, to the
Indemnitee that:

(a) Organization, Standing and Power. Each Indemnitor is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized or incorporated, as applicable and each
Indemnitor is duly licensed or qualified to do business and is in good standing
in the states of the United States and other jurisdictions where its ownership
or leasing of property or assets or the conduct of its business requires it to
be so licensed or qualified. Each Indemnitor has the requisite corporate or
limited liability company power (or equivalent powers) and authority necessary
to carry

 

1



--------------------------------------------------------------------------------

on its business as it is now being conducted and as it is contemplated will be
conducted immediately following the Closing and to own, lease and operate its
properties and assets. No Indemnitor is in default under or in violation of any
provision of its Organizational Documents.

(b) Authority; Due Execution. Each Indemnitor has all requisite power and
authority necessary to execute and deliver, and to perform fully its obligations
under, this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance by each Indemnitor of this Agreement
have been duly authorized by all requisite corporate action, as applicable, on
the part of such Indemnitor. This Agreement has been duly executed and delivered
by each Indemnitor and constitutes a legal, valid and binding obligation of such
Indemnitor, enforceable against each Indemnitor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law).

(c) No Conflicts. The execution and delivery by each Indemnitor of this
Agreement does not and the performance and compliance by each Indemnitor with
each of its obligations hereunder will not, contravene, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation, to a right to challenge the Transaction
Documents or the loss of a material benefit under, or to increased, additional,
accelerated or guaranteed rights or entitlements of any Person under, or result
in the creation of any Lien upon any of the properties or assets of any
Indemnitor under, any provision of (i) the Organizational Documents of such
Indemnitor, (ii) any Contract to which such Indemnitor is a party or by which
any of its respective properties or assets is bound or (iii) any Applicable Law
applicable to any such Indemnitor or its properties or assets.

SECTION 2. The Agreement. As a condition to entering into the Assignment and
Assumption Agreement, the Indemnitors hereby jointly and severally agree to
indemnify and hold harmless each Transferee Indemnified Person from, against and
in respect of any and all Losses, including all claims for consequential
damages, special damages, lost profits and diminution in value and similar
claims, whether or not involving a Third Party Claim, incurred, sustained or
suffered by any Transferee Indemnified Persons or any of them as a result of,
arising out of or directly or indirectly relating to any of the matters set
forth in clauses (i) through (xv) of Section 8.1(a) of the Assignment and
Assumption Agreement; provided however, that (i) no Loss shall be indemnifiable
hereunder to the extent such Loss would not be indemnifiable by the Transferor
under Article VIII of the Assignment and Assumption Agreement as a result of the
operation of Sections 8.1(b) or 8.3 of the Assignment and Assumption Agreement,
(ii) no claim against an Indemnitor hereunder may be brought by a Transferee
Indemnified Person unless such claim shall have first been brought against the
Transferor under Article VIII of the Assignment and Assumption Agreement, and
such claim or any payment required under such Article VIII to be paid by
Transferor in connection with such claim is either (x) not paid by Transferor
within the timeframe required to be paid

 

2



--------------------------------------------------------------------------------

under such Article VIII or (y) disputed by the Transferor and (iii) the
Indemnitors shall be bound by any determination of liability made by any
Governmental Authority of competent jurisdiction against the Transferor with
respect to any matter indemnifiable under such Article VIII, and upon any such
determination, the obligation of the Indemnitors to indemnify for the amount of
such liability as so determined hereunder may not be contested or challenged by
any Indemnitor. Each of the Indemnitors agrees that it will be bound, with
respect to the indemnity in this Section 2, by each of the provisions set forth
in Sections 8.3 (Survival); 8.4 (Third Party Claims); 8.5 (Treatment of
Materiality), 8.6 (Waiver of Rights to Subrogation), 8.7 (Investigation), 8.8
(Calculation of Losses), 8.9 (Non-Third Party Claims) and 8.10 (Interest) of the
Assignment and Assumption Agreement to the same extent as if such Indemnitor
were the Transferor.

SECTION 3. Support Obligations. Each of the Indemnitors hereby agrees that to
the extent that the Transferee is required by the terms of the Assignment and
Assumption Agreement to cause the Indemnitors to take any action, or to refrain
from taking any action, the Indemnitors hereby covenant and agree to take such
action or to refrain from taking such action, as applicable. Without limiting
the generality of the foregoing, each of the Indemnitors expressly acknowledges
the provisions contained in Sections 5.8 (Non-Competition), 5.9
(Confidentiality) and 5.11 (Certain Post-Closing Restrictions) of the Assignment
and Assumption Agreement, and agrees to comply with the provisions contained
therein.

SECTION 4. Amendments. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.

SECTION 5. Governing Law.

(a) This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York applicable to agreements made and to be performed
entirely within such State.

(b) All actions and proceedings arising out of or relating to this Agreement,
including the resolution of any and all disputes hereunder (but excluding any
action or proceeding for recognition or enforcement of any judgment in
connection with such actions, proceeding or disputes) shall be subject to the
exclusive jurisdiction of the state and federal courts located in Chicago,
Illinois, and the parties to this Agreement hereby irrevocably submit to the
exclusive jurisdiction of such courts in any such action or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding. Notwithstanding the foregoing, a party may join a
party to a pending action in another jurisdiction initiated by a third party.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11(C).

SECTION 6. Expenses of Enforcement. Without limiting the generality of any
Indemnitor’s obligations hereunder, each Indemnitor severally, but not jointly
agrees to reimburse the Indemnitee for any costs and out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) paid or
incurred by the Indemnitee in connection with the collection and enforcement of
amounts due under this Agreement from or against such Indemnitor.

SECTION 7. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects by interpreting such invalid
or unenforceable provision as nearly to the original meaning as possible so as
to make it valid and enforceable or, if that is not possible or permitted by
Applicable Law, by omitting such invalid or unenforceable provision. If any
material provision of this Agreement is determined by a court or regulatory body
to be invalid or unenforceable, then the parties shall use their best efforts to
address the implications of such invalidity or unenforceability so as to
preserve the essential understanding of the parties with respect hereto.

SECTION 8. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The signature pages
hereto may be transmitted by facsimile or .pdf, and if so transmitted, shall
constitute originals.

SECTION 9. Entire Understanding; No Third Party Beneficiaries. This Agreement
together with the other Transaction Documents to which the parties hereto are
subject represents the entire understanding of the parties with respect to the
subject matter hereof and supersedes any and all other oral or written
agreements heretofore made. PEAK6 shall be an express third party beneficiary of
this Agreement. Subject to the immediately preceding sentence, except as
expressly provided herein, nothing in this Agreement, express or implied, is
intended to confer upon any Person, other than the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

SECTION 10. Headings. Section headings in this Agreement are for convenience of
reference only and shall not govern the interpretation of any provision of this
Agreement.

 

4



--------------------------------------------------------------------------------

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Indemnitors and the Indemnitee have caused this
Agreement to be executed and delivered as of the date first written above by its
officer thereunto duly authorized.

 

INDEMNITORS: PENSON WORLDWIDE, INC. By:  

 

  Name:     Title:   NEXA TECHNOLOGIES, INC. By:  

 

  Name:     Title:   SAI HOLDINGS, INC. By:  

 

  Name:     Title:   APEX CLEARING HOLDINGS, LLC By:  

 

Name:   Title:  

[Signature Page to the Indemnity & Support Agreement]